                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA



CHELSEA LONG,              )                      3:19-CV-0652-LRH-CLB
                           )
             Plaintiff,    )                      MINUTE ORDER
                           )
      vs.                  )                      January 21, 2020
                           )
DIAMOND DOLLS OF NEVADA, )
LLC, et al.,               )
                           )
             Defendants.   )
___________________________)

PRESENT: THE HONORABLE CARLA BALDWIN, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:                 LISA MANN              REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING                                              _____

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Plaintiff Chelsea Long (“Long”) moved for leave to serve Defendant Clifton Kyle
Smith (“Smith”) (ECF No. 15). Long asserts that pursuant to Federal Rule of Civil
Procedure 4(e), an individual may be served “following state law for serving a summons in
an action brought in the courts of general jurisdiction.” (Id. at p. 2). She then claims that the
court has authority to grant the request to serve Smith by publication pursuant to Nevada
Rule of Civil Procedure 4(e)(iii).

       First, there is no Nevada Rule of Civil Procedure 4(e)(iii). Rather, under the Nevada
Rule of Civil Procedure 4(e), four subparts exist – (1) through (4) and none relate to
service by publication. Rather, each of these subparts deal with the timing required for
serving a summons and to requests for extensions of time to effectuate service. Moreover,
Long’s motion fails to provide any of the information required to be included in a motion to
serve a defendant by publication under the Nevada Rules except for providing information
related to the prior service attempts. See NRCP 4.4(c)(2) (defining specific information that
must be including in a motion requesting service by publication).

          Accordingly, Long’s motion is GRANTED in part and DENIED in part (ECF No.
15). To the extent that Long’s motion seeks an extension of time to serve Smith, the court
grants the extension of time to serve Smith by 120-days from the date of the entry of this
order. However, to the extent Long requests leave to serve Smith by publication, the court
denies that aspect of the motion without prejudice to refile the motion in compliance with
NRCP 4.4(c). Plaintiff shall also file a proposed order with any refiled motion for
publication.

      IT IS SO ORDERED.

                                                DEBRA K. KEMPI, CLERK

                                         By:             /s/
                                                Deputy Clerk
